FILED
                            NOT FOR PUBLICATION                               APR 27 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CECIL DUDGEON,                                    No. 10-36109

              Plaintiff - Appellant,              D.C. No. 3:10-cv-05372-RBL-
                                                  KLS
  v.

KELLY CUNNINGHAM, Superintendent;                 MEMORANDUM *
et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted April 20, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       Cecil Dudgeon, who is civilly committed as a sexually violent predator to

the Special Commitment Center (“SCC”) pursuant to Wash. Rev. Code 71.09,

appeals pro se the district court’s denial of his request for a preliminary injunction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
which sought to enjoin SCC officials from censoring Dudgeon’s incoming mail. In

his 42 U.S.C. § 1983 action, Dudgeon alleged that officials violated his First

Amendment and due process rights by confiscating a calendar which contained

photographs of his family.

      We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l, Inc.,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order denying the preliminary injunction.

      AFFIRMED.




                                            2                                     10-36109